Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 1 of 33 Pageid#: 2158


                                                                 elO G OFNO U,
                                                                             :.DL
                                                                                A RI
                                                                                   CTCOURT
                                                                       ATm -     VA
                                                                           V
                 IN TI'
                      IE UM TED STA TES D ISTR ICT C OU R T
                FO R TI!E W ESTERN D ISTIU CT O F V IR G N A         MAt ûS 2019
                                                                    JU> G.   '
                                                                    A      4
 UM TED STA TE S O F A G R ICA



                                                Case N o.1:17-CR -00027

 JO EL A D A M S SM ITX R S,

       D efendant.




                           JU R Y IN STR U C TIO N S




 Judge Jam esP.Jones
 M ay 8,2019
  Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 2 of 33 Pageid#: 2159




                                     InstructionNo I
                                                   .




            Ladies and gentlemen ofthejury,l'm going to give you finalinstnzctionsnow,
     since you w illsoon leave the courtroom to begin your deliberations. 1w illalso send a

     written copy ofthese instructions with you.

4           A s I told you earlier,the governm ent has accused the defendant of com m itting

     certain crim es. These areonly charges. In orderforyou to find the defendantgùilty,you

     m ustbe convinced beyond a reasonable doubtthatthe defendantcom m itted the crim esas

     charged. If you are not convinced beyond a reasonable doubt that the defendant

 8   com m itted a crim e ascharged,you m ustfind the defendantnotguilty ofthatcrim e.

9           During the course of the trial,you received a1l the evidence you m ay properly

     consider to decide the case. Y our decision in the case m ust be m ade solely on the

     evidence presented atthetrial. Y ou should consideral1the evidencethatw aspresented to

12   you.

13          Donotallow sympathyorprejudiceto influenceyou. The1aw demandsofyou a
14 justverdict,unaffectedbyanythingexcepttheevidence,yourcommonsense,andthe1aw
     asIgiveitto you.

            Attimes during the trial,you saw lawyers make objections to questions or to
17   answ ersby witnesses. Thissim ply m eansthatthe law yerswere requesting that1m ake a

18   decision on aparticularnlle oflaw . Do notdraw any conclusion from such objections,or

19 from my rulingson the objections. These are only related to the legalquestions1had to
 Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 3 of 33 Pageid#: 2160




 1 determineand should notinfluenceyourthinking. W hen lsustained an objection to a
 2   question,the witnessw asnotallow ed to answ erit. D O notatlem ptto guess whatansw er

     m ighthave been given had Iallow ed the question to be answered. Sim ilarly,w hen 1told

4    you notto consider a particular statem ent,you w ere told to putthatstatem entoutofyour

     m ind,and you m ay notreferto thatstatem entin yourdeliberations.

           N either in these instructions norin any ruling,action,orrem ark that1have m ade

     during the course ofthistrialhave Iintended to give any opinion orsuggestion asto w hat

8    yourverdictshould be. D uring thistrial,Ihave occasionally asked questionsofw itnesses

9    in orderto bring outfactsnotthen fully covered in testim ony. D o notassum e that1hold

10   any opinion on them atterto w hich m y questionsare related.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 4 of 33 Pageid#: 2161



                                   lnstructionNo C
                                                 .




1         Itismyjob to decidewhatrulesof1aw apply tothiscase. I'veexplainedsomeof
    these rulesto you during the course ofthe trial,and Iw illexplain others ofthem to you

    beforeyougotothejuryroom . W hilethelawyersm ay haveproperly com m ented during
4   the trialon som e ofthese rules,you areto be guided only by w hat1say aboutthem . Y ou

5   m ustfollow a11the rulesas Iexplain them to you. You m ay notfollow som e and ignore

    others. Even ifyou disagree ordon'tunderstapdthereasonsforsom e oftherules,you are

    bound to follow them .
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 5 of 33 Pageid#: 2162



                                   InstructionNo 3
                                                 .




1         Ifyou decide thatthe governm enthas proved beyond a reasonable doubtthatthe

    defendantisguilty,itwillalso bemyjob to decidewhatthepunishmentwillbe. You
    should not try to guess w hat the punishm ent m ight be. It should not enter into your

4   consideration ordiscussionsatany tim e.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 6 of 33 Pageid#: 2163




                                  Instruction N o.

1         The decision you reach in the jury room,whether guilty ornot guilty,mustbe
    unanim ous. Y ou m usta11agree. Yourdeliberationsw illbe secret. You w illneverhave

    to explain yourverdictto anyone.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 7 of 33 Pageid#: 2164




                                    InstructionNo 5
                                                  .




1         The 1aw presum es the defendantto be irm ocentofa crim e. Thus,the defendant,

    although accused,beginsthetrialw ith aclean slate   thatis,w ith no evidenceagainsthim

    -
        and the 1aw permits nothing butlegal evidence presented before the jury to be
4   considered in suppol of any charge against the defendant. So, the presum ption of

    innocencealoneissufficienttoacquitthedefendantunlessthejurorsaresatisfiedbeyond a
    reasonable doubt of the defendant's guilt from a11 the evidence in the case. This

    presum ption of irmocence is an abiding presum ption that goes w ith the defendant

8   throughoutthe entire case and applies atevery stage. A s lhave said,the governm enthas

9   the burden ofproving the defendant's guiltbeyond a reasonabledoubt.
 Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 8 of 33 Pageid#: 2165



                                      lnstructionNo G.




            Animportantpartofyourjobwillbemakingjudgmentsaboutthetestimonyofthe
     w itnesses w ho testified in this case. Y ou should decide whether you believe w hateach

     person had to say,and how im portant that testim ony w as. In m aking that decision I

4    suggestthat you ask yourself a few questions. D id the person im press you as honest?

5    D id he or she have any particular reason not to tellthe truth? Did he or she have a

6    personal interest in the outcom e of the case? D id the w itness seem to have a good

     m em ory? D id the witness have the opportunity and ability to observe accurately the

     thingshe orshetestified about? D id he orshe appearto understand the questions clearly

9    and answ erthem directly? Did thew itness'stestim ony differfrom the testim ony ofother

10   w itnesses? These are a few of the considerations that w ill help you determ ine the

     accuracy ofw hateach w itnesssaid.

           The w eight ofthe evidence is notnecessarily to be determ ined by the num ber of

     w itnessestestifying to the existence or nonexistence of any fact. You m ay find thatthe

14   testim ony ofa sm aller num ber ofw itnesses as to a factis m ore persuasive than thatofa

15   greaternum ber ofw itnesses,oryou m ay find thatthey are notpersuasive atall.

           In determ ining w hether to believe a w itness, you m ay also consider w hether a

     w itnesssaid ordid som ething previously thatisinconsistentw ith w hatthew itness

     said w hiletestifying in the courtroom in thiscase.
 Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 9 of 33 Pageid#: 2166



                                      lnstruction N o. 7

            There are two typesofevidence which are generally presented during atrial:direct

     evidence and circum stantialevidence. Directevidence isthe testim ony of aperson w ho

     asserts or claim s to have actual knowledge of ,a fact, such as an eyewitness.
4    Circum stantial evidence is proof of a chain of facts and circum stances indicating the

     existence ofa fact. The1aw m akesno distinction between thew eightorvalueto be given

     to eitherdirectorcircum stantialevidence. N orisagreaterdegree ofcertainty required of

     circum stantialevidence than ofdirectevidence.

8          W hileyou should consideronly the evidence in the case,you are perm itted to draw

9 such reasonableinferencesfrom thetestimonyandexhibitsasyou feelarejustifiedinthe
     light of com m on experience. In other w ords, you nnay naake deductions and reach

     conclusionsw hich reason and com m on sense lead you to draw from the facts which have

12   been established by the evidence in the case.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 10 of 33 Pageid#: 2167




                                   lnstnzctionNo.8
1         You have heard the testim ony of witnesses who have been convicted of a crim e.

    Priorconviction ofa crim e thatisa felony orinvolves a dishonestactorfalse statem entis

    one ofthe circum stancesyou m ay considerin determining the credibility ofaw itness.
     Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 11 of 33 Pageid#: 2168

!
I




.                                        u struction N o.   1
     1          You have heard the testim ony of a w itness w ho provided evidence for the

    2    govem m entw ith the hope ofsecuring leniency in herow n case.

    3          Som epeople in thisposition are entirely truthfulwhen testifying. Still,you should

    4    consider the testim ony ofsuch individuals w ith particular caution. They m ay have had

    5    reasons to m ake up stories or exaggerate w hat others did because they w anted to help

    6    them selves.

    7          Under the law ,the governm ent m ay request leniency from the courtfor a person

    8    based upon thatperson'ssubstantialassistancein theprosecution ofanotherperson. O nly

    9    the governm ent has the power to m ake this request. H owever, the final decision on

    10 whethertograntleniencyisuptomeasthejudge,andnottothegovemment.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 12 of 33 Pageid#: 2169




                                    InstructionNo /&
                                                  .




          Thetestimony ofa drug abusermustbe examined and weighed by thejury with
2   greater care than the testim ony of a witness w ho has not abused drugs. Som e of the

    w itnessesheard during thistrialm ay be considered to be drug abusers.

4         Thejul'ymustdeterminewhetherthetestimonyofadrug abuserhasbeen affected
    by the drug use.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 13 of 33 Pageid#: 2170



                                     InstructionNo 11
                                                   .




1          Thegovernm enthasbroughtseparate chargesagainstthe defendant. You m ustbe

    caref'ulto give separate consideration to the evidence supporting each charge.

          In considering each charge,do notassum ethatbecausethe defendantm ay be guilty

4   ofone charge,he m ustalso be guilty of one or m ore ofthe other charges. Instead,you

    should only return averdictofguilty to a charge ifthe evidenceprovesa11ofthe elem ents

    ofthatcharge,beyond areasonable doubt.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 14 of 33 Pageid#: 2171



                                   InstnlctionNo 12
                                                 .




1         Thegovernm enthascharged thatcertain eventsorconductoccurred çson orabout''a

    specisc date.

          The governm entdoesnothave to prove thatthe events or conductoccurred on the

4   exactdates alleged. Rather,itis sufficientifthey occurred on a date reasonably nearthe

    date alleged.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 15 of 33 Pageid#: 2172



                                    lnstruction N o. 13

1         During the trial,item swere received into evidence asexhibits. A rly ora11ofthese

    exhibitswillbesentintothejuryroom ifyou request. Exam inethe exhibitsifyou think it
    w ould help you in yourdeliberations.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 16 of 33 Pageid#: 2173




                                       lnstructionNo 1q1
                                                     .




1         In considering the w eightto be given to the testim ony of an expertw itness you

    should consider the basis for the expert's opinion and the m arm er by w hich the expert

    arrived atitand theunderlying factsand data upon which the expertrelied.
 Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 17 of 33 Pageid#: 2174




                                      Instructionxo. l

 1           CountOneofthe Second Superseding Indictm entchargesthaton oraboutM arch 7,

     2017,in the W estern D istrict of V irginia and elsewhere,the defendant know ingly and

     intentionally possessed with the intent to distribute certain Schedule 11 controlled

4    substancesin violation offederallaw .

             Count Tw o of the Second Superseding Indictm ent charges that the defendant

     know ingly and intentionally m aintained aplace,located at445 Com m onw ea1th B oulevard

     East,Suite A ,M artinsville,V irginia,forthe purpose ofunlaw fully distributing controlled

     substances,in violation offederallaw .

9            CountsThree through 862 ofthe Second Superseding Indictm entcharge thaton or

10   aboutthe dates listed,in the W estern D istrict ofV irginia and elsew here,the defendant

     know ingly, intentionally and unlaw fully distributed and dispensed and caused the

     intentional and unlaw ful distribution and dispensing of the listed drugs, which are

     Schedule 11 controlled substances,without a legitim ate m edicalpup ose or beyond the

14   bounds of m edicalpractice,to patients identified by their initials,in violation of federal

15   law .

             Count 101 isno longerinvolved in the case.
 Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 18 of 33 Pageid#: 2175




                                     Tnstructionxo./<A
 1         ln orderto sustain itsburden ofproofasto CountOne,the govem m entm ustprove

     beyond areasonable doubtthatthe defendantknow ingly possessed w ith intentto distribute

     one orm ore ofthe controlled substances described in CountOne,thatthe defendantknew

     they w erecontrolled substances,andthatsuch possession wasw ithoutalegitim ate m edical

     purpose orbeyond thebounds ofm edicalpractice.

           Regarding possession, it is not necessary for the govenunent to prove that the

     defendant actually held orpossessed the controlled substance. Rather,the governm ent

8    w illhave satisfied itsburden ofproofifitproves eitheractualorconstructive possession.

9    Constructivepossession existsw hen the defendantexercises,orhasthe pow erto exercise,

10   dom inion and controloverthe item . The 1aw allow sproofofconstnlctivepossession by

     eithercircum stantialordirectevidence.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 19 of 33 Pageid#: 2176



                                    InstructionNo 16
                                                   .




          Foryou to findthedefendantguilty ofthecrim e charged in CountTw o,you m ustbe

    convinced beyond a reasonable doubtthatthe governm enthasproved thatthe defendant,

    eitherasaprincipalorasan aiderand abettor,know ingly and intentionally m aintained the

    stated prem isesforthepurpose ofunlaw fully distributing any controlled substances. The

    m eaning of Esm aintaining''includes m anaging or controlling the prem ises or receiving

    profits from the use thereof. The specific purpose of unlaw fully distributing controlled

    substancesneed notbethe solepurpose forwhich theplaceisused,butm ustbe one ofthe

8   prim ary orprincipaluses forwhich the place isused.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 20 of 33 Pageid#: 2177



                                    Instruction N o. 17

1         The w ord çlknowingly''as used in the lndictm entand these instnlctionsm eansthat

    the actin question was done voluntarily and intentionally,and notby m istake oraccident.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 21 of 33 Pageid#: 2178




                                    InstmctionNo 13$
                                                  .




1         A controlled substance under federal 1aw is a dnlg listed in certain schedules

    numbered Ithrough V . The dnlgsare scheduled inpartbased on theirrisk,w ith thehigher

    risk forabuse ordependency having thelowerschedulenum ber. Forexam ple,a Schedule

4   11drug m ay have ahigherrisk forabuse ordependency than a ScheduleIIIdrug. Y ou are

    instnlcted thata11ofthe drugs involved in this case are Schedule 11controlled substances.

    W ith theexception ofSchedule1drugs(which arenotinvolved in thiscase),allofthe
    scheduled controlled substances have a legitim ate m edicalpurpose ifproperly prescribed

8   and taken.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 22 of 33 Pageid#: 2179




                                    InstructionNo. 1t7
         ln order to sustain its burden of proof as to Counts Three through 862, the

   goverflm ent m ust prove beyond a reasonable doubt that the defendant know ingly and

   deliberately distributed or dispensed orcaused to be distributed or dispensed a controlled

4 substance and did so withouta legitimate medicalpuYose orbeyond the bounds of
   m edicalpractice.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 23 of 33 Pageid#: 2180




                                    Instructionxo.ie4
         W hen a m edicalprovider prescribes a controlled substance to a patientw ith the

   intentthattheprescription be filled,then underthe1aw them edicalproviderhascaused the

   controlled substanceto be distributed ordispensed.
 Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 24 of 33 Pageid#: 2181



                                     InstructionNo 20
                                                   .




           In order to convict a physician of the charge of unlaw fully dispensing or

     distributing, or causing the dispensing or distributing of controlled substances, the

     governmentmustprovebeyondareasonabledoubtthatthedoctor(1)knew thatthedrug
4 wasacontrolledsubstance;(2)knowinglydispensed,distributed,orcausedthedispensing
     ordistributing ofthe controlled substance;and (3)acted withouta legitimate medical
6    purpose orbeyond theboundsofm edicalpractice.

           Thereare no specificguidelinesasto whatisrequired to supporttheconclusion that

8    a physician acted w ithouta legitim ate m edicalpup ose orbeyond the bounds ofm edical

9 practice. Inmakingamedicaljudgmentconcemingthepropertreatmentforanindividual
10   patient, a physician has the discretion to choose am ong a wide range of options.

     Therefore,in determ ining whethera defendantacted w ithouta legitim atem edicalpurpose

     or beyond the bounds of m edical practice,you should consider a11 of the defendant's

     actionsand the circum stancessuaounding hisactions.

14         Foryou to tind thatthe defendantacted w ithouta legitim ate m edicalpurpose,you

15   m ust determ ine that the governm ent has proved beyond a reasonable doubt that the

     defendantprescribed the controlled substancesin question notforthepropertreatm entofa

     patient,butforsom e otherim properpurpose,such as forhis ow n personalprofit.

           A physician'sown m ethodsdo notthem selvesestablish w hatconstim testhebounds

19   ofm edicalpractice.In determ ining whetherthedefendant'sconductw asw ithin thebounds
 Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 25 of 33 Pageid#: 2182




     ofm edicalpractice,you should considerthetestim ony you haveheard relating to whathas

     been characterized during thetrialasthe properstandards ofm edicalpractice.

3          Youshouldaljoconsidertheextenttowhich,ifatall,anyvlolationofprofessional
4    standardsyou find tô have been com m itted by the defendantinterfered with histreatm ent

5    of his patients and contributed to an excessive prescription of controlled substances. A

     Physician'sconductm ay constitute aviolation ofprofessionalrulesa'swellasthe crim inal

     laws. H ow ever, a violation of ptofessional nlles does not in and of itself establish a

8    violation ofcrim inallaw s. In determ ining w hether ornotthe defendantis guilty ofthe

9    crim es w ith which he is charged,you should considerthe totality ofhis actions and the

10   circum stances surrounding them and the extent and severity of any violations of

     professionalstandardsyou find he com m itted.

           A doctor's good faith in m edically treating a patient is relevant in determ ining

13   w hether the doctor has dispensed a drug for a legitim ate m edicalpurpose in the usual

14   course ofm edicalpractice.The burden ofproofis npton the defendantto prove his good

     faith,of course,since he has no burden to prove anything. çsGood faith''m eans thatthe

     physician acted w ith good intentions in the honestbeliefthathe w as attem pting to actin

     accord w ith the standards ofm edicalpractice generally recognized and accepted in the
                             .




18 medicalprofession. Thisisan objectivetest,andnotasubjectiveone. In otherwords,a
19   physician cannot substim te his ow n view s ofw hat is good m edicalpractice in place of

20   generally accepted norm s sim ply because he believes it proper. If you find that the

     defendantacted in good faith as1have defined itin prescribing the dnzgscharged in this
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 26 of 33 Pageid#: 2183




    case,then you m ustfind the defendantnotguilty.

          There is a difference between sim ple m edicalnegligence or m alpractice and the

    crim inalchargesin this case.The question is thiscase isnotwhetherthe defendantacted

4   carelessly ornegligently. The question in thiscaseiswhetherthe governm enthasproved

    beyond areasonable doubtthatthisphysician prescribed controlled substances,oraided or

    abetted hisemployeesto do so,w ithoutalegitim atem edicalpurpose orbeyond thebounds

    ofm edicalpractice,and thusviolated the crim inallaw .
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 27 of 33 Pageid#: 2184




                                     InstructionNo.1 1

1          Asto Counts298and 299,the governm enthasalleged thattheuse oftheprescribed

2    controlled substances resulted in the death ofHH . The verdictform contains a separate

3    question regarding HH 'sdeath. You m ay notansw erthisquestion Styes''unlejsyou find

4    thatthe governm enthasproved beyond a reasonable douhtthatHH w ould nothave died

5    butforthe prescription ofthecontrolled substancesidentified.

6          The governm ent m ust prove that H H 's death resulted from the unlaw fully

7    distributed controlled substances,notm erely from a com bination offactorsto which drug

8    use m erely contributed. The 1aw does not require the governm ent to prove that Dr.

9    Sm ithers intended to cause death. Silnilarly,the law doesnotrequire the governm entto

10 provethatDr.Smithersknew orshouldhaveknownthathewassubjectingHH toariskOf
11   death when heprescribed the controlled substances.                                   '
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 28 of 33 Pageid#: 2185



                                     lnstructionNo 21
                                                   .




1         The govem m entneed notprove the exact am ount of the controlled substance or

    substancesas alleged in the Second Superseding lndictm ent.

          Thegovernm entm ustprovebeyond areasonable doubt,how ever,thatam easurable

4   am ountofthe controlled substance orsubstancesw as,in fact,know ingly and intentionally

    distributed orcaused to be distributed by the defendant.
 Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 29 of 33 Pageid#: 2186



                                       lnstructionNo 23
                                                      .




 1          In some ofthe charges,the defendantischarged asa princlpalorasan aiderand
     abettor.

            A person m ay violatethelaw even though heorshe doesnotpersonally do each and

4    every actconstitm ing the offçpse ifthatperson (çaided and abetted''the com m ission ofthe

5    offense.

6           Before the defendantm ay be held responsible foraiding and abetting others in the

     com m ission of a crim e,itis necessary thatthe governm entprove beyond a reasonable

8    doubtthatthe defendantknow ingly and deliberately associated him selfin som e w ay w ith

9    the crim e charged and participated in itw ith the intentto com m itthe crim e.

10          In order to be found guilty of aiding and abetting,the govem m ent m ust prove

     beyond a reasonMble doubtthatthe defendant:

            (1)Knew thatthecrimeschargedweretobecommittedorwerebeingcommitted,
13          (2)Knowingly did some act for the purpose of aiding or encoutaging the
14              com m ission ofthatcrim e,and

15          (3)Actedwiththeintentionofcausingthecrimeschargedtobecommitted.
                                                                        N
16          M erely being presentatthe scene ofthe crim e or m erely knowing thata crim e is

     being com m itted oris aboutto be com m itted isnotsufficientconductforyou to find that

18   the defendantaided and abetted the com m ission ofthatcrim e.

19          The governm entm ustprove thatthe defendantknow ingly associated him selfw ith
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 30 of 33 Pageid#: 2187




   thecrim e in som ew ay asa participant- som eonew ho w antedthe crim eto becom m itled-

   n0tasa m erespectator.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 31 of 33 Pageid#: 2188




                                     lnstnzctionNo 2#
                                                   .




1          You m ay find thatthe defendantacted know ingly ifyou find beyond a reasonable

    doubtthatthe defendantbelieved there w as a high probability thatpatientsw ere abusing

    the drugs prescribed and that he took deliberate actions to avoid learning of that fact.

4   K now ledge m ay be inferred if the defendant deliberately closed his eyes to whatw ould

5   otherwise have been obvious to him . A w illfully blind defendant is one w ho takes

    deliberate actions to avoid contirm ing a high probability of w rongdoing and w ho can

    alm ostbe said to have actually know n the criticalfacts. Y ou m ay notfind the defendant

8   acted Gûknowingly''ifyou find he w as m erely careless orm istaken asto those fad s.
 Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 32 of 33 Pageid#: 2189



                                     lnstructionNo z5
                                                   .




 1         Itisyourdutyasjurorstotqlk withoneanotherqndtodeliberateinthejuryroom.
     Y ou should try to reach an agreem entifyou can. Each ofyou m ustdecide the case for

     yourself,butonly afterconsiderationoftheevidencewith theothermembersofthejury.
4    W hile this isgoing on,do nothesitate to reexam ine your own opinions and change your

5    m ind ifyou are convinced thatyou w ere w rong. Butdo notgive up yourhonestbeliefs

6    solely because the othersthink differently,orm erùly to getthe case overw ith. In a very

     realway you arejudges,judgesofthefacts. Youronly interestistodeterminewhether
     the govem m enthasproved the defendantguilty beyond areasonable doubt.

9          W hen yougotothejuryroom tobegin consideringtheevidenceinthiscase,you
10 should firàtselectoneofthemembersofthejtu'ytoactasyourforeperson. Thisperson
     willhelp to guideyourdiscussionsin thejury room. Once you arethere,ifyou need to
     com m unicatew ith m e,the foreperson w illsend awritten m essage to m e. H owever,don't
                                                             .
                                                        ,


     evertellm e how you stand as to yourverdict,num erically orothem ise. A sIm entioned

14   severaltim es,the decision you reach m ustbe unanim ous- you m usta11agree.

15         l rem ind you that during your deliberations, you m ust not talk w ith anyone or

16   com m unicate w ith or provide inform ation to anyone by any m eans about this case,

     including by phone, text m essage, or em ail. A lso, you m ust not obtain any outside

     inform ation aboutthis case during yourdeliberations.

19         lwillgiveyou averdictform forthedefendanttotakewith youtothejuryroom.
Case 1:17-cr-00027-JPJ-PMS Document 204 Filed 05/09/19 Page 33 of 33 Pageid#: 2190




    w illalso send a copy ofthe indictm entw ith you. The indictm entisnotevidence and you

    m ay notconsider itassuch. W hen you have reached a decision,and the verdictform is

3   com pleted,you should have the foreperson sign the verdictform atthe end,and tellthe

4   courtthatyou areready to return to the courtroom .
